Citation Nr: 1112656	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for post bilateral exostectomy of the great toes.  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a June 2010 decision, the Board denied the Veteran's claim for an increased disability rating for service-connected bilateral exostectomy of the great toes.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2010, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a November 2010 order, the Court granted the motion, vacated the Board's June 2010 decision and remanded the matter for readjudication.  The case is now before the Board for review.   

The record also shows that a January 2009 rating decision denied the Veteran's claims for service connection for a bilateral knee disorder and for degenerative disc disease of the lumbar spine as well as for an increased disability rating for hepatitis C.  The Veteran filed a notice of disagreement with respect to all issues, and a statement of the case was issued in July 2009.  The Veteran filed his substantive appeal in January 2010 with respect to the issues of service connection for a bilateral knee disorder and service connection for degenerative disc disease of the lumbar spine within one year of the January 2009 rating decision.  However, the issues have not yet been certified for appellate review.  In fact, the Veteran has been scheduled for a local RO hearing with respect to the issues in April 2011.  Therefore, the issues are not currently before the Board at this time.  

The Board recognizes the Veteran's representative's assertion that the Veteran has developed plantar fasciitis due to his service-connected bilateral exostectomy of the great toes.  However, the issue of entitlement to service connection for plantar fasciitis, to include as secondary to the service-connected bilateral exostectomy of the great toes, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to obtain additional VA treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that the Veteran was afforded a VA examination most recently in June 2007 with respect to his claim of entitlement to an increased disability rating for his service-connected post bilateral exostectomy of the great toes.  However, the Veteran's representative has recently indicated that the Veteran's disability has worsened since the June 2007 examination.  Furthermore, the Board notes that it has been more than three years since the Veteran's last examination.  As such, the Board finds that a more recent VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record also shows that the Veteran receives ongoing treatment at the Indianapolis VA Medical Center (VAMC).  As the claim is being remanded for additional development, the RO should also obtain updated VA treatment records from the Indianapolis VAMC.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain updated VA treatment records from the Indianapolis VAMC from July 2009 to the present.  If these records are unavailable, it should be documented in the claims file, and the Veteran should be notified.  

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected post bilateral exostectomy of the great toes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should indicate whether there is any atrophy of the musculature, disturbed circulation, and weakness.  The examiner should also comment as to whether the Veteran has a moderate, moderately severe, or severe injury.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability due to these factors.  

 In addition, the examiner should indicate whether the Veteran's onychomycosis of the great toes is a manifestation of his service-connected disability, and he or she should report all signs and symptoms necessary for evaluating onychomycosis under the pertinent rating criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


